DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the negative electrode active material” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 12 depends recites “a first negative electrode active material layer” in line 3, but it is unclear if the limitation of Claim 12 is referring to “a first negative electrode active material layer” or another negative electrode active material. The examiner notes that for purposes of examination, "the negative electrode active material” is being interpreted to refer to “a first negative electrode active material layer” of Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura et al. (US 20170207482A1) (as disclosed on IDS dated 4/11/2022) and further in view of Haga et al. (JP 2015069848), with evidentiary support from Nishio et al. (US 20190315093A1).
In Regards to Claim 1:
	Tomura discloses a negative electrode (anode, 1) comprising: a negative electrode current collector (anode current collector, 1a); and a first negative electrode active material layer (anode active material layer, 1b) on the negative electrode current collector (anode current collector, 1a) (Figure 2, [0036]). Tomura further discloses that the negative electrode current collector (anode current collector, 1a) comprises: a first metal substrate comprising a first metal; and a coating layer on the first metal substrate, wherein the coating layer is a carbon material [0092]. Tomura further discloses that the first metal may be copper [0092]. Tomura further discloses that when the negative electrode (anode, 1) is placed within an all-solid-state battery (8), the negative electrode (anode, 1) is in contact with a solid electrolyte (2) which may be a sulfide solid electrolyte (Figure 10, [0038, 0065, 0094]).
	Tomura is deficient in disclosing that the coating layer comprises a second metal, wherein the second metal having a greater Mohs hardness than the first metal.
	Haga discloses an all-solid-state battery which is comprised of a negative electrode (6), a positive electrode (3), and a solid electrolyte layer (7) (Figure 1, [0013]). Haga further discloses that the negative electrode (6) is comprised of a negative electrode current collector (4) and a negative electrode active material layer (5) formed on the negative electrode current collector (4) (Figure 1, [0013]). Haga further discloses that a copper foil is used as the negative electrode current collector (4) and a conductive coat may be applied to the surface of the negative electrode current collector (4) [0037]. Haga further discloses that the conductive coat is comprised of a conductive element which may be selected from a list including carbon (C) and chromium (Cr) [0038]. Haga teaches that when copper is used as a current collector in a solid state battery having a sulfide solid electrolyte, copper sulfide (CuS) may be formed which can result in reduced battery capacity [0035]. However, Haga further teaches that when a conductive coating is applied to the copper foil, the current collector is essentially unreactive with sulfur from the solid electrolyte and CuS is not formed, thus protecting the battery from diminished capacity [0037].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the coating layer of Tomura, chromium, as it is known in the art as an equivalent to carbon for use as a coating material for a copper negative electrode current collector, as taught by Haga. Furthermore, such a modification would provide the skilled artisan with a reasonable expectation of success in providing a current collector which would not react with the sulfide solid electrolyte, and thus would protect the battery from having a diminished capacity, as taught by Haga. By doing so, the limitation of Claim 1 requiring that  the coating layer comprises a second metal, is met.
	Though both Tomura and Haga are silent to the Mohs hardness of copper and chromium, Nishio teaches that copper (Cu) has a Mohs hardness of 3, and chromium (Cr) has a Mohs hardness of 8.5 (Table 1, [0056]).
	Thus, with the evidentiary support provided by Nishio, the skilled artisan would appreciate that when the first metal is copper and the second metal is chromium as in the negative electrode (anode, 1) of modified Tomura above, the second metal would indeed have a greater Mohs hardness than the first metal. Thus, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). As detailed above, the first metal of Tomura may be copper (Tomura [0092]) which is taught by Nishio to have a Mohs hardness of 3 (Nishio Table 1). Therefore, all of the limitations of Claim 2 are met. 
In Regards to Claim 3 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). As detailed above, the first metal of Tomura may be copper [0092]. Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). As detailed above, the second metal of modified Tomura is chromium which is taught by Nishio to have a Mohs hardness of 8.5 (Nishio Table 1). Therefore, all of the limitations of Claim 4 are met. 
In Regards to Claim 5 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). As detailed above, the second metal of modified Tomura is chromium. Therefore, all of the limitations of Claim 5 are met.

In Regards to Claim 6 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio).
	Tomura is silent to the thickness of the coating layer.
	Haga further discloses that the thickness of the conductive coat may be 1-5000 nm (0.001-5 µm) [0038].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of the coating layer, between 0.001 µm and 1 µm, as it is a subset of a range that is known in the art to be appropriate for a coating layer on a negative electrode current collector, as taught by Haga. By doing so, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Tomura further teaches that the coating layer serves to inhibit the reaction of the solid electrolyte with the anode current collector (1a) [0092].
Furthermore, as detailed above, Haga teaches that when copper is used as a current collector in a solid state battery having a sulfide solid electrolyte, copper sulfide (CuS) may be formed which can result in reduced battery capacity [0035]. However, Haga further teaches that when a conductive coating is applied to the copper foil, the current collector is essentially unreactive with sulfur from the solid electrolyte and CuS is not formed, thus protecting the battery from diminished capacity [0037]. Thus, as Haga teaches that the conductive coat may be comprised of chromium (Cr) (Haga [0038]), the skilled artisan would appreciate that when the coating layer of Tomura is modified to be comprised of chromium, the coating layer would be inert to a sulfide-based solid electrolyte. Therefore, all of the limitations of Claim 7 are met.

In Regards to Claim 13 (Dependent Upon Claim 1):
Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Tomura further discloses that the first negative electrode active material layer (anode active material layer, 1b) may have a thickness of 0.1 µm and 100 µm [0096]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Modified Tomura discloses a solid-state secondary battery (all-solid-state battery) comprising: a positive electrode (cathode, 3a/3b); a negative electrode (anode, 1) according to Claim 1 as detailed above; and a solid electrolyte layer (2) between the positive electrode (cathode, 3a/3b) and the negative electrode (anode, 1) (Figure 6, [0038-0039, 0058]). Tomura further discloses that the solid electrolyte layer (2) comprises a sulfide-based solid electrolyte [0094]. Therefore, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 14):
Tomura as modified by Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Tomura further discloses that the positive electrode (cathode, 3a/3b) comprises a positive electrode current collector (cathode current collector, 3a) and a positive electrode active material layer (cathode active material, 3b) on the positive electrode current collector (cathode current collector, 3a) (Figure 10, [0045]). Tomura further discloses that the solid-state secondary battery (all-solid-state battery) further comprises an inactive member (insulation member, 3ax) around a side surface of the positive electrode active material layer (cathode active material, 3b), the inactive member (insulation member, 3ax) being at a peripheral portion of the positive electrode current collector (cathode current collector, 3a), and extending to an end of the positive electrode current collector (cathode current collector, 3a) (Figure 10, [0067]). Therefore, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 14):
Tomura as modified by Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Tomura further discloses that the sulfide-based solid electrolyte may comprise Li2S-SiS2, LiI-Li2S-SiS2, or Li2S-P2S5 [0094].Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 14):
Tomura as modified by Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Tomura further discloses that the sulfide-based solid electrolyte may comprise Li3PS4 [0094]. Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 20 (Dependent Upon Claim 14):
Tomura as modified by Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Tomura further discloses a second negative electrode active material layer (anode active material layer, 1b lower) which is positioned between the solid electrolyte layer (2 lower) and the first negative electrode active material layer (anode active material layer, 1b upper) (see Figure 10). Tomura further discloses that the second negative electrode active material layer (anode active material layer, 1b lower) maybe be a metal layer comprising lithium or a lithium alloy [0093]. Therefore, all of the limitations of Claim 20 are met.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura et al. (US 20170207482A1) (as disclosed on IDS dated 4/11/2022) as modified by Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 1 above, and further in view of Ohsawa et al. (US 20190067680A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
	Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Tomura further discloses that the first negative electrode active material layer (anode active material layer, 1b) comprises a negative electrode active material (anode active material) and a binder [0093, 0095]. Tomura further discloses that the negative electrode active material (anode active material) may be the form of particles [0093]. Tomura further discloses that the negative electrode active material (anode active material) may be selected from a group including carbon active materials such as hard carbons and soft carbons; or metal active materials such as Si and Sn [0093].
	Tomura is silent to the average particle diameter of the negative electrode active material (anode active material) particles.
Ohsawa discloses an electrode for a lithium ion secondary battery (10b) comprising a positive electrode and a negative electrode [0473]. Ohsawa further discloses that the negative electrode active material (15a) of the negative electrode may include a metal such as Si or Sn, or a carbon material such as soft carbon or hard carbon [0355]. Ohsawa further discloses that the average particle diameter of the active material is preferably between 1-20 µm [0357]. Ohsawa further teaches that such an average particle size provides a battery having high capacity, reactivity and cycle durability [0357].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the negative electrode active material of Tomura, active material particles with an average particle size of 4 µm or less, as it is a subset of a range that is known in the art for metal particles such as Si or Sn, or a carbon material particles such as soft carbon or hard carbon, as taught by Ohsawa. Furthermore, such a size would give the skilled artisan a reasonable expectation of success in producing an electrode for use in a battery which has high capacity, reactivity, and cycle durability, as taught by Ohsawa. By doing so, all of the limitations of Claim 8 are met.


In Regards to Claim 9 (Dependent Upon Claim 8):
Tomura as modified by Haga and Ohsawa discloses the negative electrode of Claim 8 as set forth above (as supported by Nishio). As detailed above, Tomura further discloses that the negative electrode active material (anode active material) may be selected from a group including carbon active materials such as hard carbons and soft carbons; or metal active materials such as Si and Sn [0093]. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Tomura as modified by Haga and Ohsawa discloses the negative electrode of Claim 9 as set forth above (as supported by Nishio). As detailed above, Tomura further discloses that the negative electrode active material (anode active material) may be hard carbon (amorphous carbon) [0093]. Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 8):
Tomura as modified by Haga and Ohsawa discloses the negative electrode of Claim 8 as set forth above (as supported by Nishio). As detailed above, Tomura discloses that the negative electrode active material (anode active material) may be a metal active material such as Si and Sn [0093]. Therefore, all of the limitations of Claim 11 are met.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura et al. (US 20170207482A1) (as disclosed on IDS dated 4/11/2022) as modified by Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 1 above, with further evidentiary support from Yamamoto et al. (US 20160294003A1).
In Regards to Claim 12 (Dependent Upon Claim 1):
Tomura as modified by Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Tomura further discloses that the negative electrode active material (anode active material) may comprise a mixture of first particles (conductive material) and second particles (metal active materials) composed of a metal [0093, 0095]. Tomura discloses that the first particles (conductive material) may be a carbon material such as acetylene black or Ketjen black [0095]. Tomura further discloses that the second particles (metal active materials) may be present in the negative electrode active material (anode active material) in an amount of 40% - 99% by total mass of the negative electrode active material (anode active material) [0094]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).
Tomura is silent to if acetylene black or Ketjen black is amorphous.
Yamamoto teaches that carbon conductive materials such as acetylene black and Ketjen black are amorphous [0063].
Therefore, the skilled artisan would appreciate that upon the selection of acetylene black or Ketjen black for the first particles (conductive material) of Tomura, all of the limitations of Claim 12 are met.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura et al. (US 20170207482A1) (as disclosed on IDS dated 4/11/2022) as modified by Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 1 above, and further in view of Omura et al. (US 20220149354A1).
In Regards to Claim 18 (Dependent Upon Claim 14):
Tomura as modified by Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Tomura further discloses that the sulfide-based solid electrolyte may comprise Li2S-P2S5 or Li3PS4 [0094].
Tomura is deficient in disclosing that the sulfide-based solid electrolyte comprises an argyrodite solid electrolyte represented by Formula 1 (see below).

    PNG
    media_image1.png
    254
    707
    media_image1.png
    Greyscale

Formula 1 (Instant Application)
Omura discloses a solid state battery comprising a sulfide solid electrolyte [0003-0004, 0111]. Omura further discloses that the sulfide solid electrolyte may be selected from a list which includes Li2S-P2S5, Li3PS4, and Li7-xPS6-xXx (a solid electrolyte having a crystal phase with an argyrodite-type structure, where “X” is one or more elemental halogens (i.e. Cl), and 0.2<x<2.0) [0111].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the sulfide solid electrolyte of Tomura, Li7-xPS6-xXx (a solid electrolyte having a crystal phase with an argyrodite-type structure, where “X” is one or more elemental halogens (i.e. Cl), and 0.2<x<2.0), as it is known in the art as an equivalent to Li2S-P2S5, Li3PS4 for use as a sulfide solid electrolyte, as taught by Omura.
The examiner notes that one specific example of a solid electrolyte material disclosed by Omura which can be represented by the above formula Li7-xPS6-xXx, when Cl is selected for X and x=1 is Li6PS5Cl. This specific solid electrolyte material is also able to be represented by Formula 1 of the instant application when A is selected to be P, X is selected to be S, Y is selected to be Cl, n=5, and x=1.
Thus, by making the above modification, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 18):
Tomura as modified by Haga and Omura discloses the negative electrode of Claim 18 as set forth above (as supported by Nishio). As detailed above, modified Tomura discloses that the sulfide solid electrolyte is Li7-xPS6-xXx (a solid electrolyte having a crystal phase with an argyrodite-type structure, where “X” is one or more elemental halogens (i.e. Cl), and 0.2<x<2.0).
The skilled artisan would appreciate that as Cl is an elemental halogen, by selecting Cl as X, the above general formula becomes Li7-xPS6-xClx. Therefore, all of the limitations of Claim 19 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724